Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim (s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wittenberg et al. (US 11071218 B2 hereinafter Wittenberg).
Regarding claim 1, Wittenberg discloses, in Fig.8-9, a flexible display device (10), comprising: a casing (12-1), an accommodating chamber defined in the casing (see chamber inside 12-1), and an opening (86) defined in a side edge (top side edge of 12- 1) of the accommodating chamber; a stretching member (82) disposed in the accommodating chamber; a roller assembly (80) disposed in the accommodating chamber and not contacting with the stretching member ( 80 and 82 are in separate regions of 12-1), wherein the roller assembly 
Regarding claim 2, Wittenberg discloses wherein the stretching member is a spiral spring (82 may be a clock spring; col.9: line 50-55).  
  
Regarding claim 5, Wittenberg discloses wherein material of the stretch resistant layer is amorphous material (70 may be a polymer material; col.8: line 17-25).  
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim (s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg et al. (US 11071218 B2 hereinafter Wittenberg) as applied to claim 1 above, and further in view of Park et al. (US 2019/0141843 A1 hereinafter Park).
Regarding claim 4, Wittenberg is silent with respect to wherein material of the stretch resistant layer is stainless steel.  
Park disclose wherein material of the stretch resistant layer (200) is stainless steel (para 0055). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Park to modify the stretch resistant layer of Wittenberg in order to provide protection to the display panel and circuitry.
Claim (s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg et al. (US 11071218 B2 hereinafter Wittenberg).
Regarding claim 6, Wittenberg discloses the claimed invention except for wherein a thickness of the stretch resistant layer is 30 micrometers. Since examiner found no evidence that the thickness of 30 micrometers was significant. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use wherein a thickness of the stretch resistant layer is 30 micrometers in order to provide sufficient protection to the flexible display screen, since it has been held that where the general conditions of a claim are disclosed In re Aller, 105 USPQ233.
 

Claim (s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg et al. (US 11071218 B2 hereinafter Wittenberg) as applied to claim 1 above, and further in view of Hasegawa (US 2008/0049003 A1).  

Regarding claim 7, Wittenberg is silent with respect to wherein the stretch resistant layer comprises a first region, a second region, and a middle region between the first region and the second region, the first end of the stretch resistant layer is located in the first region, the second end of the stretch resistant layer is located in the second region, the flexible display screen is 23 English Translation of PCT/CN2019/111836Attorney Docket No. 16020-000106-US-NP located in the middle region, a maximum stretching amount of the stretching member is less than or equal to a length of the first region.
Haegawa discloses, in Fig.3, a stretch resistant layer (2) comprises a first region (left region next to 10), a second region (right region next to 10), and a middle region (10) between the first region and the second region, the first end of the stretch resistant layer is located in the first region (see left end of 2), the second end of the stretch resistant layer is located in the second region (see right end of 2), the flexible display screen (10) is 23 English Translation of PCT/CN2019/111836Attorney Docket No. 16020-000106-US-NP located in the middle region, a maximum stretching amount of the stretching member is less than or equal to a length of the first region (stretching amount is approximately equal to the first region ;see Fig.1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Haegawa with the display of Wittengburg in order to provide a region for circuitry to be mounted on top of the stretching substrate to power and operate the flexible display screen.
Regarding claim 8, Wittenberg is silent with respect to wherein the length of the first region is greater than or equal to a length of the middle region.  
Haegwa discloses wherein the length of the first region is greater than or equal to a length of the middle region ( see left region greater than region of 10;Fig.3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Haegawa with the display of Wittengburg in order to provide a region for circuitry to be mounted on top of the stretching substrate to power and operate the flexible display screen.

Regarding claim 9, Wittenberg is silent with respect to wherein the length of the first region is greater than a length of the second region.
Haegwa discloses wherein the length of the first region is greater than a length of the second region (see left region greater than right region in Fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Haegawa with the display of Wittengburg in order to provide a region for circuitry to be mounted on top of the stretching substrate to power and operate the flexible display screen.

Claim (s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg et al. (US 11071218 B2 hereinafter Wittenberg) as applied to claim 1 above, and further in view of Lee (US 2016/0202729 A1).
Regarding claim 10, Wittenberg fails to specifically disclose wherein a slot is defined in the counterweight assembly, and the second end is fixed in the slot.
Lee discloses, in Fig.2, a slot (see slot in 600) is defined in the counterweight assembly (600), and the second end (see end of 100) is fixed in the slot.


Regarding claim 11, Wittenberg fails to specifically disclose wherein a depth of the slot is less than or equal to a length of the second region.
Lee discloses wherein a depth of the slot is less than or equal to a length of the second region (see slot less than width of 600; Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the slot of Lee to modify the counterweight assembly of Wittenberg in order to better prevent the display from detaching from the counterweight assembly

Claim (s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg et al. (US 11071218 B2 hereinafter Wittenberg) as applied to claim 1 above, and further in view of Yoon et al. (US 2019/0012008 A1 hereinafter Yoon).
Regarding claim 12, Wittengberg fails to disclose wherein the counterweight assembly comprises a speaker.  
	Yoon disclose, in Fig.7A wherein the counterweight assembly (152 comprises a speaker; para 0099).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the slot of Yoon to modify the counterweight assembly of Wittenberg in order to generate sounds to alert users of warning or things that need to be paid attention to while operating the device.

Claim (s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg et al. (US 11071218 B2 hereinafter Wittenberg) as applied to claim 1 above, and further in view of  Choi (US 2020/0100371 A1)

Regarding claim 13, Wittenberg fails to disclose wherein the display device further comprises an adhesive layer, the adhesive layer is disposed between the stretch resistant layer and the flexible display screen, and the flexible display screen is fixed on the stretch resistant layer by the adhesive layer. 
Choi discloses, in Fig.1, wherein the display device further comprises an adhesive layer (0049), the adhesive layer is disposed between the stretch resistant layer (120) and the flexible display screen (110), and the flexible display screen is fixed on the stretch resistant layer by the adhesive layer ( see para 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the adhesive layer as shown by Choi between the display screen and stretch resistant layer of Wittenberg in order to provide a method of joining a metal back cover to a display panel that may maintain the high flexibility of the joined flexible device while reducing manufacturing costs.
Regarding claim 14, Wittenberg fails to disclose wherein material of the adhesive layer is optical clear adhesive.  
Choi discloses wherein material of the adhesive layer is optical clear adhesive ( para 0049).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the adhesive layer as shown by Choi between the display screen and stretch resistant layer of Wittenberg in order to provide a method of .
 

Allowable Subject Matter
	Claims 3, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 3, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the flexible display device further comprises a driven member, the driven member drives the stretching member to pull the stretch resistant layer out of or retract the stretch resistant layer into the casing " in combination with the remaining limitations of the claim 1. 
 Regarding claim 15, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the roller assembly comprises a roller, the roller is a gear, the gear is disposed between the stretching member and the opening, tooth structures are formed on a surface of the stretch resistant layer contacting with the gear, and the tooth structures engage with the gear " in combination with the remaining limitations of the claim 1. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
Regarding claim 16-20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the roller assembly comprises a first roller and a second roller, the first roller and the second roller are disposed on two sides of the stretching member respectively, wherein a distance between the first roller and the opening is less than a distance between the second roller and the opening, an axial line of the first roller parallels an axial line of the second roller, the first end of the stretch resistant layer is connected to the stretching member, the second end of the 24 English Translation of PCT/CN2019/111836Attorney Docket No. 16020-000106-US-NP stretch resistant layer is sequentially wrapped around the second roller and the first roller and extends out of the casing through the opening " in combination with the remaining limitations of the claim 1.
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 


Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Heo et al. (US 2017/0156219) Lee (US 2016/0165717) and Salmon (US 10082826)
Heo discloses a display panel retractable from a housing.
Lee discloses a rollable display device.
Salmon discloses a method of deploying a flexible display device.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848